Citation Nr: 0432443	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased rating for a herniated nucleus 
pulposus at L5-S1 with radiculitis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran performed verified active duty service from 
February 1941 to August 1945, from January 1951 to January 
1952, and from June 1965 to June 1970.  He retired from 
active duty in June 1970 with more than 20 years of active 
duty service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 RO decision.


REMAND

In his March 2000 substantive appeal (VA Form 9), the veteran 
indicated he wanted a Board hearing in Washington, DC.  He 
also indicated he would not be present at such a hearing.  In 
June 2000, the veteran was afforded a RO hearing.  In 
November 2004, the RO contacted the representative in an 
attempt to clarify his March 2000 hearing request.  The 
representative responded that the veteran now wanted a Board 
videoconference hearing, with testimony being provided from 
Albany, New York.  

Taking into consideration the veteran's request and currently 
available VA resources, the best available option for the 
veteran is a Travel Board hearing in New York, New York.  The 
case is being remanded to the RO for this purpose.
 
Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2003).  The RO may want to consider the 
feasibility of a videoconference link 
with a VA Albany, New York facility.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


